Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I. FIGS. 1-7, drawn to a circuitry, with claims 1-20 readable thereon, in the reply filed on 05/19/2022 is acknowledged.  
The traversal is on the ground(s) that
“Applicant respectfully asserts that all claims should be examined, and asserts that the function of a new and unique transistor / transistor pair in a display circuit and a cross-sectional structure of the transistor / transistor pair of the present application are inter-related. The transistor / transistor pair structure of Species II has particular use in the circuitry of Species I, which uses the transistor / transistor pair.
For example, it is not feasible to divorce the circuitry of FIG. 4C (below left) from the semiconductor structure of FIG. 9 (below right) given the unique structure of transistors T4- 1 and T4-2, which are related to one another by conductive pattern CDP..…
"[T]he pixel PXL may include conductive patterns CDP disposed to overlap the common conductive region CSDR of each of the third transistor T3 and the fourth transistor T4. Therefore, even though the gate voltage of each of the third transistor T3 and the fourth transistor T4 may be changed, the leakage current generated in each of the third transistor T3 and the fourth transistor T4 (particularly, the transient current Ioff_T3 and Ioff_T4) may be effectively reduced or prevented and the operation characteristic of the pixel PXL may be stabilized." 
That is, the overlapping relationship between the conductive pattern CDP and switching transistors of FIG. 9 plays a roll in the stabilization of the pixel circuit in FIG. 4C. Respectfully, to deny examination of the structure of FIG. 9 when examining the circuit of FIG. 4C de facto denies Applicant the opportunity to present a new, useful, and improved circuit. 
Thus, the circuit function and transistor / transistor pair structure should all be considered to define a technical feature, as well as to distinguish the novel and non-obvious features of the present application from other devices using transistor pairs. 
Accordingly, the Applicant asserts that all claims/embodiments corresponding to cross- sectional diagrams and circuit diagrams of the present invention should be examined.”, pages 2-3.

This is not found persuasive because in the patent office, the circuity and semiconductor field which are classified in different classes and they are belong to a different arts group which required a different approach set of searching of prior arts, therefore the serious burden is undue.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Sano (Pub. No.: US 2002/0143377).

    PNG
    media_image1.png
    637
    913
    media_image1.png
    Greyscale

Re claim 1, Sano teaches a display device comprising: 
a pixel disposed in a display area, the pixel comprising: 
a light emitting element (LC, Fig. 2A [as shown above]) connected between a first power source (Vsc/[FPS], ¶ [0065]) and a second power source (Vcom/[SPS]); 
a first transistor (located in DRIVER DRIVEN, Fig. 2D) connected between the first power source and the light emitting element and controlling a driving current flowing through the light emitting element in response to a voltage of a first node; 
a switching transistor (located in PIXEL REGION) connected to the first node and including an active layer, the active layer comprising: 
first (10d) and second (10s) conductive regions spaced apart from each other; 
a first channel region (left 10c, Figs. 2c/2d, [0039]) and a second channel region (right 10c) disposed between the first and second conductive regions; and 
a common conductive region [CSDR] disposed between the first and second channel regions; and 
a conductive pattern ([CP] for claims 2-11 and 14-20 or Vcom for claims 12-13) overlapping the active layer (the center region formed between left & right 10c) to face the common conductive region [CSDR].
Re claim 2, Sano teaches the display device according to claim 1, wherein the conductive pattern is disposed under the active layer (the center region formed between left & right 10c) to overlap the common conductive region [CP].
Re claim 3, Sano teaches the display device according to claim 1, wherein the conductive pattern [CP] is disposed not to overlap the first and second conductive regions (10d/10s).
Re claim 4, Sano teaches the display device according to claim 1, wherein the conductive pattern (said the portion right at the center of [CP]) is disposed not to overlap at least one of the first and second channel regions (left & right 10c).
Re claim 5, Sano, Figs. 2A/2D teaches the display device according to claim 1, wherein the switching transistor comprises a plurality of sub transistors (four multiple subset each with two transistors) including a first sub transistor and a second sub transistor connected in series with each other.
Re claim 6, Sano, Figs. 2A/2D teaches the display device according to claim 5, wherein 
the first sub transistor includes the first conductive region (10d, Fig. 2C), the first channel region (left 10c), the common conductive region [CDSR], and a first gate electrode (12) overlapping the first channel region (left 10c), and 
the second sub transistor includes the second conductive region (10s), the second channel region (right 10c), the common conductive region [CSDR], and a second gate electrode (right 12) overlapping the second channel region (right 10c) and connected to the first gate electrode (left 12).
Re claim 7, Sano, Fig. 2A teaches the display device according to claim 5, wherein the switching transistor comprises at least three sub transistors connected in series with each other (four multiple subset each with two transistors).
Re claim 8, Sano, Fig. 2A teaches the display device according to claim 7, wherein 
the active layer includes at least two common conductive regions [CSDR] disposed between active layers of the at least three sub transistors (four multiple subset each with two transistors), and 
the pixel includes at least two conductive patterns [CP] respectively overlapping the at least two common conductive regions and spaced apart from each other.
Re claim 9, Sano, Fig. 2A teaches the display device according to claim 1, wherein the conductive pattern [CP] has a substantially symmetrical shape (line shape) with respect to the common conductive region [CSDR] on a line connecting the first and second conductive regions.
Re claim 10, Sano, Fig. 2A teaches the display device according to claim 1, wherein the conductive pattern is electrically isolated (the top two [CP] via the bottom two [CP]).
Re claim 11, Sano, Fig. 2A teaches the display device according to claim 1, wherein the conductive pattern [CP] is connected to a gate electrode of the switching transistor (gate 12 via 15).
Re claim 12, Sano, Fig. 2A teaches the display device according to claim 1, wherein the conductive pattern is connected to a source electrode (Vcom) of the switching transistor.
Re claim 13, Sano, Fig. 2A teaches the display device according to claim 1, wherein the conductive pattern is connected to a power source (Vcom).
Re claim 14, Sano, Fig. 2A teaches the display device according to claim 1, wherein the switching transistor comprises at least one of: 
a second transistor [ST] connected between a first electrode of the first transistor [FT] and a data line and including a gate electrode connected to a scan line (V driver to the gate 12, ¶ [0034]); 
a third transistor [TT] connected between a second electrode of the first transistor and the first node and including a gate electrode connected to the scan line; and 
a fourth transistor [FourT] connected between the first node and an initialization power source and including a gate electrode connected to a first control line.
Re claim 15, Sano, Figs. 2A/2D teaches the display device according to claim 14, wherein the third transistor includes the common conductive region [CSDR], and the conductive pattern is disposed under the active layer of the third transistor [TT] to overlap the common conductive region [CSDR].
Re claim 16, Sano, Figs. 2A/2D teaches the display device according to claim 14, wherein the fourth transistor [FourT] includes the common conductive region, and the conductive pattern [CP] is disposed under the active layer of the fourth transistor to overlap the common conductive region [CSDR].
Re claim 17, Sano, Fig. 2A teaches the display device according to claim 1, wherein 
the pixel includes a plurality of switching transistors, 
a predetermined number of the switching transistors are configured of multi- structure transistors (four multiple subset each with two transistors) each including the first and second channel regions and the common conductive region [CSDR], and 
the conductive pattern [CP] is disposed under the common conductive region of each of the multi-structure transistors.
Re claim 18, Sano, Fig. 2A teaches a pixel comprising: 
a light emitting element (LC) connected between a first power source [FPS] and a second power source [SPS]; 
a first transistor (located in DRIVER DRIVEN, Fig. 2D) connected between the first power source and the light emitting element and controlling a driving current flowing through the light emitting element in response to a voltage of a first node; 
a switching transistor (located in PIXEL REGION) connected to the first node, and including an active layer, the active layer comprising: 
first (10d) and second (10s) conductive regions spaced apart from each other; 
a first channel region (left 10c, Figs. 2c/2d, [0039]) and a second channel region (right 10c) disposed between the first and second conductive regions; and 
a common conductive region [CSDR] disposed between the first and second channel regions; and 
a conductive pattern [CP] overlapping the active layer to face the common conductive region [CSDR].
Re claim 19, Sano, Fig. 2A teaches the pixel according to claim 18, wherein the conductive pattern [CP] is disposed under the active layer (the center region formed between left & right 10c) to be electrically isolated.
Re claim 20, Sano, Fig. 2A teaches the pixel according to claim 18, wherein the conductive pattern [CP] is connected to a gate (15) or source electrode of the switching transistor or a power source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894